Citation Nr: 0405677	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  00-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as a "child" for 
Department of Veteran's Affairs benefits purposes on the 
basis that the appellant became permanently incapable of 
self-support before attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1943.  He died in May 1999.  The appellant (claimant) 
is the daughter of the veteran.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied the appellant's claim 
for recognition as a "child" for purposes of VA benefits on 
the basis that the appellant became permanently incapable of 
self-support before attaining the age of 18.  

In June 2003 the Board remanded claim to the RO for further 
development and any indicated adjudicative action.  

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The appellant has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The evidence establishes that the appellant supported 
herself for several years after attaining age 18.


CONCLUSION OF LAW

The criteria for recognizing the appellant as a "child" for 
VA benefits purposes on the basis that she was permanently 
incapable of self-support at the date of attaining the age of 
eighteen have not been met.  38 U.S.C.A. §§ 101, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.57, 3.315, 3.356 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The claim underlying this appeal was first submitted in June 
1999, nearly five years ago.  During the pendency of this 
claim, there have been numerous changes in laws governing 
veterans' benefits, in VA regulations, and in the 
interpretation of laws and regulations governing veterans' 
benefits.  One of the changes in the applicable law during 
the pendency of this claim was enactment in November 2000 of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The long procedural history of this claim includes numerous 
actions under provisions preceding the VCAA and under the 
VCAA.  Summarizing briefly those actions, the RO advised the 
claimant, in a July 1999 rating decision, and in the cover 
letter to that decision, that, to substantiate her claim, the 
appellant would need to provide evidence that she had become 
permanently incapable of self-support prior to her 18th 
birthday.  By a statement of the case (SOC) issued in July 
2000, the RO provided the claimant with the definition of 
"child" for purposes of determinations of basic eligibility 
for that status, as set forth in 38 C.F.R. § 3.315, and 
provided the text of 38 C.F.R. § 3.356, setting forth factors 
to be considered in making a determination of permanent 
incapacity for self-support.  

A supplemental statement of the case (SSOC) was provided in 
July 2001.  That SSOC provided the claimant with the full 
text of the provisions of the VCAA codified at 38 U.S.C.A. 
§§ 5103, 5103A, and 5107.  The RO thus informed the claimant 
of VA's duty to notify her of the evidence required to 
substantiate the claim, of VA's duty to assist her, and of 
VA's duty to obtain records.  An additional SSOC was issued 
in March 2002, and that SSOC included the full text of 
38 C.F.R. § 3.159, as revised to reflect the provisions of 
the VCAA.  

The claimant was again notified of the provisions of the 
VCAA.  This SSOC also explained why the medical evidence of 
record, which disclosed that the claimant had disabling 
Charcot Marie Tooth (CMT) disease which had been symptomatic 
for many years, including prior to her 18th birthday, did not 
establish incapacity at age 18.  A final SSOC was issued in 
July 2002.

In January 2001, the claimant testified at a personal hearing 
before the RO.  Following her testimony regarding receipt of 
Social Security Administration (SSA) disability benefits, the 
RO sought information, including income information, from 
SSA.  The final portion of the information requested from SSA 
was obtained by the RO in May 2002.  

By a Remand issued in June 2003, the Board directed that the 
RO clarify whether the claimant was represented by a service 
organization, and directed that the RO provide the claimant 
notice as required under the VCAA, including as required 
under Quartucccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board's Remand notified the appellant that she could submit 
or identify additional evidence.

On Remand, the RO issued a letter in July 2003 which advised 
the claimant specifically of the enactment of the VCAA, 
advised the claimant that a completed appointment of a 
representative signed by her was not associated with the 
record, and advised the appellant to "tell us if you have 
any additional information or evidence to submit."  The 
letter also detailed the status of the claim and the 
claimant's responsibilities and VA's responsibility regarding 
the claim.  In January 2004, the RO notified the claimant 
that her appeal was being returned to the Board.

The claimant did not respond to the Board's Remand or to the 
letters issued by the RO.  The appellant's representative 
notes that an appointment of a service organization to 
represent the claimant was completed by the claimant in 1999, 
and is associated with volume one of the veteran's two-volume 
claims file.  

The claimant's representative also noted that there was an 
error in the address on the RO's letters to the claimant.  
However, as the representative notes, there is no indication 
that the claimant did not receive these letters, and nothing 
was returned to VA as undeliverable.  



The Board notes that the claimant's name, house number, 
street name, city, state, and zip code on the letters were 
correct, although the abbreviation "Mt." which should have 
followed the house number and appeared just before the street 
name, was omitted.  

Under the circumstances, in the absence of any evidence that 
the claimant did not receive the correspondence, and where 
the claimant was clearly advised by the Board's Remand that 
she was being afforded the opportunity to submit additional 
evidence, and where there is no indication that she has 
contacted VA since the Remand was issued, that further remand 
to re-send the letters with the additional abbreviation in 
the street address would be fruitless.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant submitted private medical evidence and opinions and 
clinical records obtained for SSA disability determination 
purposes.  No additional clinical evidence is required in 
order to decide the claim.  The duty to provide medical 
examination and obtained medical opinion has been fulfilled. 

The numerous communications of record, including notification 
of the provisions of the VCAA in the July 2001 and of 
38 C.F.R. § 3.159 in March 2002, the Board's June 2003 
Remand, and the RO's letter to the claimant about the VCAA in 
June 2003, among the many communications of record, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the claimant.  It has been less than one 
year since the RO advised the claimant of the provisions of 
the VCAA, but the VCAA does not bar the Board from completing 
appellate review of this claim.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, § ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA, and the claimant 
perfected appeal of her claim prior to enactment of the VCAA 
as well.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the United States 
Court of Appeals for Veterans Claims (CAVC) in Pelegrini.  
While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  


To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of 38 U.S.C.A. § 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  




Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in July 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the appellant, as well as a 
specific VCAA notice following the Board's June 2003 Remand.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's June 2003 Remand 
advised the claimant that she could submit additional 
evidence.  In the RO's July 2003 letter to the claimant, 
she was advised to "tell us if you have any additional 
information or evidence."  It appears to the Board that 
the claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the claimant 
in this case.  


Factual Background

The veteran died in May 1999 of a disorder for which he had 
been awarded service connection, and the RO determined that 
his death was service-connected for VA purposes.  In May 
1999, following the veteran's death, the appellant submitted 
a claim for benefits as a surviving "helpless child" of the 
deceased veteran.  The appellant provided a birth certificate 
and other documents which establish that she is a child of 
the deceased veteran.  There is no dispute as to whether the 
appellant is a child of the veteran.  


The claimant completed high school and attended a junior 
college, obtaining an associate degree.  Social Security 
Administration records reflect that the claimant earned only 
about $1,200 before she attained age 18 in early 1977.  The 
appellant earned $9,300 in 1980 and approximately $13,000 
yearly in 1981, 1982, 1983, and 1984.  In 1985 and 1986, the 
appellant earned approximately $6,500 each year.  From 1987 
through 1992, the claimant earned between $13,500 and $20,000 
yearly.  

The appellant is now in receipt of SSA disability benefits.  
Those benefits were awarded effective in 1993, when the 
claimant was about age 33.  

In a private medical statement, MB (initials), MD, stated 
that the appellant's CMT disease was diagnosed when she was 
in her 20s, but that the disorder was symptomatic when the 
claimant was in her teens.  In particular, the physician 
noted that the claimant had severe ankle weakness in high 
school, was having falls, and could not pass her high school 
PE (physical education) class.  Dr. MB stated that the 
appellant now required an electric wheelchair for mobility 
and had severe fatigue, low energy, and no sensation in her 
hands or feet.  


Criteria

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) benefits in the event of a 
veteran's service-connected death or under 38 U.S.C.A. § 
1318, but only under certain circumstances.  

For purposes of determining eligibility as a claimant under 
Title 38, a "child" must be unmarried and must be either 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§§ 3.57(a)(1), 3.356.  



An individual may be recognized at any age as a "child" of a 
veteran, so long as permanent incapacity for self-support at 
the date of attaining the age of 18 years is established.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).  

The phrase "permanent incapacity for self-support" 
contemplates that the individual have a totally 
incapacitating disability, which causes a permanent inability 
to support himself/herself through his/her own efforts by 
reason of a physical or mental defect.  Id.; 38 C.F.R. 
§ 3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The 
issue is one of fact premised on competent evidence in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).  The fact that a claimant 
is earning his or her own support is prima facie evidence 
that he or she is not incapable of self- support.  38 C.F.R. 
§ 3.356(b)(1).  Incapacity for self-support will not be 
considered to exist when the child by his or her own efforts 
is provided with sufficient income for his or her reasonable 
support.  


Analysis

The claimant has established that she is a child of a veteran 
who died of service-connected disabilities.  Although the 
appellant is the daughter of the veteran, that is not 
dispositive of whether she is eligible to claim benefits as a 
"child" based on the veteran's service-connected death.  



The appellant's birth certificate shows that she was born in 
March 1959.  Thus, at the time of the June 1999 application 
for benefits, the appellant was 40 years old, an age 
exceeding the maximum allowable age of 23 years for purposes 
of satisfying the definition of "child."  

However, the claimant in this case is claiming VA benefits on 
the basis that she is a "helpless child" of the veteran, 
that is, an individual who became permanently incapable of 
self-support before attaining age 18.  As noted above, the 
law provides that an individual may be recognized at any age 
as a "child" of a veteran, so long as permanent incapacity 
for self-support at the date of attaining the age of 18 years 
is established, so the fact that the claimant is past 23 is 
not dispositive of her contention that she should be 
recognized as a "child" of the veteran for purposes of 
entitlement to DIC benefits.

The claimant contends that, since the disorder which causes 
her disability is a progressive, inherited disorder, this 
disorder was present prior to her 18th birthday.  The 
claimant has further provided clinical opinion that CMT 
disease which has left the claimant permanently unable to 
work was symptomatic prior to her 18th birthday, although not 
formally diagnosed until after her 18th birthday had passed.

However, the statutory and regulatory provisions authorizing 
benefits on the basis of permanent incapacity for self-
support do not authorize such benefits on the basis that a 
disease, injury, or disorder which causes disability was 
present prior to an individual's 18th birthday.  Rather, the 
benefits are authorized for an individual who is 
incapacitated prior to age 18.  Thus, an analysis of the 
issue at hand requires focusing solely on the individual's 
condition at the time of her 18th birthday.  It is that 
condition which determines whether entitlement to the status 
of "child" should be granted.  Dobson v. Brown, 4 Vet. App. 
443 (1993).

In this case, the claimant was not gainfully employed prior 
to her 18th birthday, in 1977, that is, she did not have 
employment which provided an income above the poverty 
threshold, while in high school or college.  However, in 
completing high school and obtaining an associate degree 
thereafter, she was, in essence, gainfully employed, because 
those activities are essentially equivalent to employment at 
that time in life.  See 38 C.F.R. § 3.356(b)(3).  The 
claimant notes that she could not complete physical education 
(PE) classes in high school, but that did not apparently keep 
her from graduating from college.  

The evidence of record reflects that the appellant, who is 
now more than 40 years old, is disabled.  She has been 
receiving Social Security Disability benefits for 
approximately 10 years.  The evidence further reflects that 
she has a disabling disorder, CMT disorder, which is a 
progressive neurologic disorder.  There is evidence of record 
that the disorder may be hereditary and that the disorder may 
have become symptomatic prior to the appellant's 18th 
birthday.  

The claimant's SSA earning records reflect that she earned an 
income above the poverty threshold for several years after 
she obtained he associate college degree and after she 
attained age 18.  The appellant has noted that some of her 
employers were concerned about her disability, and she was 
terminated from some jobs as a result of her physical 
incapacity.  Nevertheless, she did earn sufficient income or 
a sufficient number of quarters to allow her to obtain SSA 
disability benefits.  

The Board finds that the claimant's SSA earnings record is 
prima facie evidence that she was able to support herself 
after attaining age 18.  This evidence is of such persuasive 
value as to outweigh all evidence of incapacity prior to age 
18.  The provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable, as the evidence against 
recognition of the claimant as a "child" for purposes of 
veterans' benefits far outweighs the evidence in favor of the 
claim, and reasonable doubt cannot be applied to resolve the 
claim in the appellant's favor.  

The statue and regulations premise recognition of status as a 
"child" of a veteran based on permanent incapacity for 
self-support on incapacity which is factually present prior 
to age 18.  The claimant has presented evidence that a 
disorder which eventually caused disability by age 33 was 
present at age 18.  However, because that disability did not 
permanently result in incapacity for self-support by March 
1977, when the claimant became 18, she is not entitled to 
recognition as a "child" of a veteran for purposes of VA 
benefits.  The claim must be denied.  


ORDER

Entitlement to recognition of the appellant as a "child" of a 
veteran for VA benefits purposes on the basis that she was 
permanently incapable of self-support at the date of 
attaining the age of eighteen is denied.




	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



